Case: 1:21-cv-01241 Document #: 1-1 Filed: 03/04/21 Page 1 of 35 PageID #:9




                        EXHIBIT 1
Case: 1:21-cv-01241 Document #: 1-1 Filed: 03/04/21 Page 2 of 35 PageID #:10

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    02/03/2021
                                                                                                    CT Log Number 538993534
TO:         David Greenbaum
            Nuance Communications, Inc.
            1 WAYSIDE RD
            BURLINGTON, MA 01803-4609

RE:         Process Served in Illinois

FOR:        Nuance Communications, Inc. (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                  MICHELLE CAMPANA, PLTF. vs. NUANCE COMMUNICATIONS, INC, DFT.
DOCUMENT(S) SERVED:                               -
COURT/AGENCY:                                     None Specified
                                                  Case # 2021CH374
ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Chicago, IL
DATE AND HOUR OF SERVICE:                         By Process Server on 02/03/2021 at 03:08
JURISDICTION SERVED :                             Illinois
APPEARANCE OR ANSWER DUE:                         None Specified
ATTORNEY(S) / SENDER(S):                          None Specified
ACTION ITEMS:                                     CT has retained the current log, Retain Date: 02/03/2021, Expected Purge Date:
                                                  02/08/2021

                                                  Image SOP

                                                  Email Notification, David Greenbaum david.greenbaum@nuance.com

                                                  Email Notification, Katie Marble kathryn.marble@nuance.com

                                                  Email Notification, Jackie Reppucci jacquelyn.reppucci@nuance.com

REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                  208 South LaSalle Street
                                                  Suite 814
                                                  Chicago, IL 60604
                                                  866-401-8252
                                                  EastTeam2@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 1 of 1 / AS
            Case: 1:21-cv-01241 Document #: 1-1 Filed: 03/04/21 Page 3 of 35 PageID #:11

                                                                           Wolters Kluwer

                             PROCESS SERVER DELIVERY DETAILS




Date:                           Wed, Feb 3, 2021

Server Name:                    Andrew Raphael




Entity Served                   NUANCE COMMUNICATIONS, INC.

Agent Name                      CT CORPORATION SYSTEM

Case Number                     2021CH374

J urisdiction                   IL




                     1                                           11
                                                Case: 1:21-cv-01241 Document #: 1-1 Filed: 03/04/21 Page 4 of 35 PageID #:12
                     Rdturn Dafe: No return date scheduled
                     Hearing Date: 5/26/2021 10:00 AM - 10:00 AM
                     Courtroom Number: N/A
                     Location: District 1 Court                                                                                         FILED
                             Cook County, IL                                                                                            1/27/2021 11:13 AM
                                                                                                                                        IRIS Y. MARTINEZ
                                                                                                                                        CIRCUIT CLERK
                                                                                                                                        COOK COUNTY, IL
FILED DATE: 1/27/2021 11:13 AM 2021CH00374




                                                                                                                                        2021CH00374

                                                                                                                                        11987389
                                              2120 - Served                     2121 - Served
                                              2220 - Not Served                 2221 - Not Served
                                              2320 - Served By Mail             2321 - Served By Mail
                                              2420 - Served By Publication      2421 - Served By Publication
                                              Summons - Alias Summons                                                       (08/01/18) CCG 0001 A

                                                                IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS


                                              MICHELLE CAMPANA
                                                                                                                                   *4                        ato
                                                                              (Name all parties)                2021-CH-00374
                                                                                                    Case No.
                                                                       V.

                                             NUANCE COMMUNICATIONS,INC.
                                             ao CTCcapantionSystem
                                             Z8&J aS2IIP St.,Suite 814 0 SUMMONS 0 ALIAS SUMMONS
                                             Gricago,IL60604
                                             To each Defendant:

                                              YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of
                                              which is hereto attached, or otherwise file your appearance and pay the required fee within thirty
                                             (30) days after service of this Summons,not counting the day of service. To file your answer or
                                              appearance you need access to the internet. Please visit www.cookcounryclerk )fc Dirr.org to initiate
                                              this process. Kiosks with internet access are available at all Clerk's Office locations. Please refer to
                                              the last page of this document for location information.
                                              If you fail to do so, a judgment by default may be entered against you for the relief
                                              requested in the complaint.
                                              To the Officer:
                                              This Summons must be returned by the officer or other person to whom it was given for service,
                                              with endorsement of service and fees, if any,immediately after service. If service cannot be made,
                                              this Summons shall be returned so endorsed. This Summons may not be served later than thirty (30)
                                              days after its date.




                                                            Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                              cookcountyclerkofcourt.org
                                                                                              Page 1 of 3
                                                Case: 1:21-cv-01241 Document #: 1-1 Filed: 03/04/21 Page 5 of 35 PageID #:13

                                             Summons - Alias Summons                                                               (08/01/18) CCG 0001 B

                                             E-filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first
                                             create an account with an e-filing service provider. Visit http://efile.illinoiscourts.gov/service-providers.htm
                                             to learn more and to select a service provider. If you need additional help or have trouble e-filing, visit http://
                                             www.illinoiscourts.gov/FAQ/gethelp.asp, or talk with your local circuit clerk's office.
FILED DATE: 1/27/2021 11:13 AM 2021CH00374




                                             Atty. No.: 56618                                           Witness:

                                             Atty Name: McGuire Law,P.C.                                          1/27/2021 11:13 AM IRIS Y. MARTINEZ

                                             Atty. for: Plaintiff                                               DOROTHY BROWN,Clerk of Court
                                             Address: 55 W. Wacker Dr., 9th Fl.
                                             City: Chicago                                             Date of Servie
                                                                                                       (To be insert                     copy left with
                                             State:   IL     zip: 60601                                Defendant or

                                             Telephone: (312) 893-7002
                                             Primary Email: eturin@mcgpc.com




                                                            Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                              cookcountyclerkofcourt.org
                                                                                                  Page 2 of 3
                                                   Case: 1:21-cv-01241 Document #: 1-1 Filed: 03/04/21 Page 6 of 35 PageID #:14



                                                    CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

                                              O      Richard J Daley Center                     O       Domestic Relations Division
FILED DATE: 1/27/2021 11:13 AM 2021CH00374




                                                     50 W Washington                                    Richard J Daley Center
                                                     Chicago,IL 60602                                   50 W Washington,Rm 802
                                              O      District 2 - Skokie                                Chicago, IL 60602
                                                     5600 Old Orchard Rd                                Hours: 8:30 am - 4:30 pm
                                                     Skokie,IL 60077                            O       Civil Appeals
                                              C)
                                               .     District 3 - Rolling Meadows                       Richard J Daley Center
                                                     2121 Euclid                                        50 W Washington,Rm 801
                                                     Rolling Meadows,IL 60008                           Chicago, IL 60602
                                                                                                        Hours: 8:30 am - 4:30 pm
                                                     District 4 - Maywood
                                                     1500 Maybrook Ave                          O       Criminal Department
                                                     Maywood,IL 60153                                   Richard J Daley Center
                                                                                                        50 W Washington,Rm 1006
                                             0       District 5 - Bridgeview                            Chicago, IL 60602
                                                     10220 S 76th Ave                                   Hours: 8:30 am - 4:30 pm
                                                     Bridgeview, IL 60455
                                                                                                O       County Division
                                              O      District 6 - Markham                               Richard J Daley Center
                                                     16501 S Kedzie Pkwy                                50 W Washington, Rm 1202
                                                     Markham,IL 60428                                   Chicago,IL 60602
                                              O      Domestic Violence Court                            Hours: 8:30 am - 4:30 pm
                                                     555 W Harrison                             O       Probate Division
                                                     Chicago,IL 60607                                   Richard J Daley Center
                                              O      Juvenile Center Building                           50 W Washington, Rm 1202
                                                     2245 W Ogden Ave,Rm 13                             Chicago,IL 60602
                                                     Chicago,IL 60602                                   Hours: 8:30 am - 4:30 pm
                                             0       Criminal Court Building                    O       Law Division
                                                     2650 S California Ave,Rm 526                       Richard J Daley Center
                                                     Chicago,IL 60608                                   50 W Washington,Rm 801
                                                                                                        Chicago, IL 60602
                                              Daley Center Divisions/Departments                        Hours: 8:30 am - 4:30 pm
                                              O      Civil Division                            0        Traffic Division
                                                     Richard J Daley Center                             Richard J Daley Center
                                                     50 W Washington,Rm 601                             50 W Washington, Lower Level
                                                     Chicago,IL 60602                                   Chicago,IL 60602
                                                     Hours: 8:30 am - 4:30 pm                           Hours: 8:30 am - 4:30 pm
                                             (*)     Chancery Division
                                                     Richard J Daley Center
                                                     50 W Washington, Rm 802
                                                     Chicago,IL 60602
                                                     Hours: 8:30 am - 4:30 pm

                                                             Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                               cookcountyclerkofcourt.org
                                                                                          Page 3 of 3
                                          Case:
                      Return Date: No return     1:21-cv-01241
                                              date scheduled    Document            #: 1-1 Filed: 03/04/21 Page 7 of 35 PageID #:15
                      Hearing Date: 5/26/2021 9:30 AM - 9:30 AM
                      Courtroom Number: 2308
                      Location: District 1 Court                                                                                 FILED
                              Cook County, IL                                                                                    1/26/2021 2:34 PM
                                                            IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                        IRIS Y. MARTINEZ
                                                                                                                                 CIRCUIT CLERK
                                                                COUNTY DEPARTMENT, CHANCERY DIVISION
                                                                                                                                 COOK COUNTY, IL
FILED DATE: 1/26/2021 2:34 PM 2021CH00374




                                                                                                                                 2021CH00374
                                                MICHELLE CAMPANA, individually                   )
                                                and on behalf of similarly situated              )                               11975810
                                                individuals,                                     )
                                                                                                 )      No. 2021CH00374
                                                        Plaintiff,                               )
                                                                                                 )
                                                                        v.                       )      Hon.
                                                                                                 )
                                                NUANCE COMMUNICATIONS, INC.,                     )      Jury Trial Demanded
                                                a Massachusetts Corporation.                     )
                                                                                                 )
                                                        Defendant.                               )

                                                                             CLASS ACTION COMPLAINT

                                                   Plaintiff Michelle Campana (“Plaintiff”), individually and on behalf of other similarly

                                            situated individuals, brings this Class Action Complaint against Defendant Nuance

                                            Communications, Inc. (“Nuance”) for violations of the Illinois Biometric Information Privacy Act,

                                            740 ILCS 14/1, et seq. (“BIPA”), and to obtain redress for all persons injured by Defendant’s

                                            conduct. Plaintiff alleges as follows based personal on knowledge as to her own acts and

                                            experiences, and as to all other matters, upon information and belief, including an investigation

                                            conducted by her attorneys.

                                                                                   INTRODUCTION

                                                   1.      Plaintiff seeks to represent a class of individuals who made one or more phone calls

                                            to entities who use automated interactive customer service phone software offered by Nuance

                                            Communications, Inc., and had their unique, biometric voiceprints collected and used without their

                                            consent or authorization.

                                                   2.      Plaintiff and the other members of the putative class have suffered a concrete injury

                                            resulting from their voiceprint biometrics being collected, disseminated, and used for profit



                                                                                             1
                                                Case: 1:21-cv-01241 Document #: 1-1 Filed: 03/04/21 Page 8 of 35 PageID #:16




                                            without their knowledge or consent, thus materially decreasing the security of this intrinsically

                                            inalterable information, and substantially increasing the likelihood that they will suffer as victims
FILED DATE: 1/26/2021 2:34 PM 2021CH00374




                                            of fraud and/or identity theft in the future.

                                                    3.       On behalf of herself and the proposed Class defined below, Plaintiff seeks an

                                            injunction requiring Defendant to comply with BIPA, as well as an award of statutory damages to

                                            the Class, together with costs and reasonable attorneys’ fees.

                                                                                            PARTIES

                                                    4.       At all relevant times, Plaintiff Michelle Campana has been a resident and a citizen

                                            of the state of Illinois.

                                                    5.       Defendant Nuance Communications, Inc. is a Delaware company that conducts

                                            substantial business throughout Illinois, including in Cook County, and is registered with and

                                            authorized by the Illinois Secretary of State to transact business in Cook County, Illinois.

                                                                              JURISDICTION AND VENUE

                                                    6.       This Court may assert personal jurisdiction over Defendant pursuant to 735 ILCS

                                            5/2-209 in accordance with the Illinois Constitution and the Constitution of the United States,

                                            because Defendant is doing business within this State and because Plaintiff’s claims arise out of

                                            Defendant’s unlawful in-state actions, as Defendant captured, collected, stored, used and profited

                                            from Plaintiff’s biometric identifiers and/or biometric information in this State.

                                                    7.       Venue is proper in Cook County pursuant to 735 ILCS 5/2-101, because Defendant

                                            is doing business in Cook County and thus resides there under § 2-102.




                                                                                               2
                                                Case: 1:21-cv-01241 Document #: 1-1 Filed: 03/04/21 Page 9 of 35 PageID #:17




                                                             THE BIOMETRIC INFORMATION PROTECTION ACT

                                                   8.      “Biometrics” refers to a “biology-based set[s] of measurements.” Rivera v. Google
FILED DATE: 1/26/2021 2:34 PM 2021CH00374




                                            Inc., 238 F. Supp. 3d 1088, 1094 (N.D. Ill. 2017). Specifically, “biometrics” are “a set of

                                            measurements of a specified physical component (eye, finger, voice, hand, face).” Id. at 1296.

                                                   9.      BIPA was enacted in 2008 in order to safeguard individuals’ biometrics as the result

                                            of the “very serious need [for] protections for the citizens of Illinois when it [comes to their]

                                            biometric information.” Illinois House Transcript, 2008 Reg. Sess. No. 276. BIPA is codified as

                                            Act 14 in Chapter 740 of the Illinois Compiled Statutes.

                                                   10.     As set forth in BIPA, biologically unique identifiers, such as a person’s unique

                                            voiceprint, cannot be changed. 740 ILCS 14/5(c). The inalterable nature of biologically unique

                                            identifiers presents a heightened risk when an individual’s biometrics are not protected in a secure

                                            and transparent fashion. 740 ILCS 14/5(d)–(g).

                                                   11.     As a result of the need for enhanced protection of biometrics, BIPA imposes various

                                            requirements on private entities that collect or maintain individuals’ biometrics, including

                                            voiceprints.

                                                   12.     Among other things, BIPA seeks to regulate “the collection, use, safeguarding,

                                            handling, storage, retention, and destruction of biometric identifiers and information.” 740 ILCS

                                            14/5(g). BIPA thus applies to entities that interact with two forms of biometrics: biometric

                                            “identifiers” and biometric “information.” 740 ILCS 14/15(a)–(e).

                                                   13.     BIPA defines a “biometric identifier” as any personal feature that is unique to an

                                            individual, including fingerprints, voiceprints, and hand geometry. “Biometric identifiers” are

                                            physiological, as opposed to behavioral, characteristics. BIPA’s text provides a non-exclusive list




                                                                                             3
                                               Case: 1:21-cv-01241 Document #: 1-1 Filed: 03/04/21 Page 10 of 35 PageID #:18




                                            of protected “biometric identifiers,” including “a retina or iris scan, fingerprint, voiceprint, or scan

                                            of hand or face geometry.” 740 ILCS 14/10.
FILED DATE: 1/26/2021 2:34 PM 2021CH00374




                                                    14.     “Biometric information” is defined by BIPA as “any information, regardless of how

                                            it is captured, converted, stored, or shared, based on an individual's biometric identifier used to

                                            identify an individual.” Id. This definition helps ensure that information based on a biometric

                                            identifier that can be used to identify a person is covered by BIPA. Collectively, biometric

                                            identifiers and biometric information are known as “biometrics.”

                                                    15.     In BIPA, the Illinois General Assembly identified four distinct activities that may

                                            subject private entities to liability:

                                                            a.       possessing biometrics without a proper policy publicly available, 740
                                                                     ILCS 14/15(a);

                                                            b.       collecting biometrics, 740 ILCS 14/15(b);

                                                            c.       profiting from biometrics, 740 ILCS 14/15(c); and

                                                            d.       disclosing biometrics, 740 ILCS 14/15(d).

                                                    16.     As the Illinois Supreme Court has held, BIPA “codified that individuals possess a

                                            right to privacy in and control over their biometric identifiers and biometric information.”

                                            Rosenbach v. Six Flags Entm’t Corp., 2019 IL 123186, ¶ 33, 129 N.E.3d 1197, 1206 (Ill. 2019).

                                            The Illinois Supreme Court further held that when a private entity fails to comply with BIPA “that

                                            violation constitutes an invasion, impairment, or denial of the statutory rights of any person or

                                            customer whose biometric identifier or biometric information is subject to the breach.” Id.

                                                    A.      Collecting Biometrics Under Section 15(b) of BIPA.

                                                    17.     BIPA imposes three requirements that must be satisfied before any private entity

                                            may “collect, capture . . . or otherwise obtain” an individual’s biometrics:

                                                            a.       First, the private entity must inform the individual in writing that the

                                                                                               4
                                               Case: 1:21-cv-01241 Document #: 1-1 Filed: 03/04/21 Page 11 of 35 PageID #:19




                                                                   individual’s biometrics are being collected or stored. 740 ILCS 14/15(b)(1).

                                                           b.      Second, the private entity must inform the individual in writing of the
FILED DATE: 1/26/2021 2:34 PM 2021CH00374




                                                                   purpose and length of time for which their biometrics are being collected,

                                                                   stored, and used. 740 ILCS 14/15(b)(2).

                                                           c.      Finally, the private entity must receive a written release executed by

                                                                   the individual or a legally authorized representative. 740 ILCS

                                                                   14/15(b)(3).

                                                   18.     BIPA defines a “written release,” outside the employment context, to mean

                                            “informed written consent.” 740 ILCS 14/10.

                                                   B.      BIPA’s Unqualified Prohibition on Profiting from Biometrics Under
                                                           Section 15(c).

                                                   19.     BIPA additionally bars private entities from profiting from individuals’ biometrics.

                                            Section 15(c) provides as follows:

                                                   No private entity in possession of a biometric identifier or biometric information may sell,
                                                   lease, trade, or otherwise profit from a person’s or a customer’s biometric identifier or
                                                   biometric information.

                                            740 ILCS 14/15(c).

                                                   20.      Section 15(c) is an unqualified prohibition on profiting from biometrics.

                                                   C.      Disseminating Biometrics Under Section 15(d).

                                                   21.      BIPA also prohibits the “disclos[ure], redisclos[ure], or other[] disseminat[ion]”

                                            of biometrics without consent, unless the “disclosure or redisclosure completes a financial

                                            transaction” that is requested or authorized by the individual, is required by law, or is required in

                                            order to comply with a valid warrant or subpoena. 740 ILCS 14/15(d).




                                                                                             5
                                                Case: 1:21-cv-01241 Document #: 1-1 Filed: 03/04/21 Page 12 of 35 PageID #:20




                                                                            FACTUAL BACKGROUND

                                                     22.   Defendant Nuance Communications, Inc. provides a number of voice data related
FILED DATE: 1/26/2021 2:34 PM 2021CH00374




                                            products and services to hundreds of companies across the country that interact with thousands of

                                            Illinois residents daily. Defendant’s products and services revolve around the integration of speech

                                            and voice recognition technology that utilize and rely on voiceprint biometrics.

                                                     23.   Nuance has been providing voiceprint biometric services since 2001, and has

                                            integrated its voice biometric technology across a variety of services and platforms. Indeed, as part

                                            of its voiceprint biometrics services Nuance maintains one of the largest databases of voiceprints,

                                            containing 600 million voiceprints which Nuance uses to authenticate over 8 billion transactions a

                                            year.1

                                                     24.   A significant portion of the voiceprint biometric services provided by Nuance is its

                                            “Interactive Voice Response” (“IVR”) software.

                                                     25.   IVR is the robot voice that a caller hears when calling a customer support hotline.

                                            Nuance’s IVR differs from traditional IVR because unlike traditional IVRs, Nuance’s IVR

                                            software collects and analyzes callers’ actual voiceprints to understand the caller’s request and

                                            automatically respond with a personalized response instead of simply providing menus of options

                                            from which the caller can press a number to select what they wish to accomplish.2

                                                     26.   By collecting individuals’ unique voiceprints, Nuance’s IVR software also allows

                                            its customers to trace every contact point, or “channel” as Nuance terms it, where a specific

                                            individual interacts with it. Thus, for example, when a caller contacts a customer service hotline

                                            that utilizes Nuance’s IVR, the IVR software can extract the voiceprint of the caller to (1) track



                                            1
                                                https://investors.nuance.com/2020-09-03-Nuance-Named-Top-Biometrics-Vendor-by-Opus-
                                            Research-in-Intelligent-Authentication-and-Fraud-Prevention-Report (accessed 1/19/2021).
                                            2
                                              www.youtube.com/watch?v=Le5aEq-wqhg (accessed 1/19/2020).
                                                                                             6
                                                Case: 1:21-cv-01241 Document #: 1-1 Filed: 03/04/21 Page 13 of 35 PageID #:21




                                            the interaction, and (2) identify whether that individual has previously interacted with the company

                                            and through which means of contact the interaction occurred.
FILED DATE: 1/26/2021 2:34 PM 2021CH00374




                                                   27.     Nuance’s IVR software also allows its customers to utilize its voiceprint

                                            identification functionality to try to identify individuals who may be engaging in fraudulent

                                            conduct by detecting specific speech patterns.3

                                                   28.     While thousands of individuals across the country, and throughout Illinois, interact

                                            with Nuance’s IVR software on a daily basis, Nuance fails to implement any sort of uniform policy

                                            to ensure that it obtains written consent from individuals interacting with its IVR software before

                                            obtaining their voiceprint biometrics.

                                                   29.     For example, one of Nuance’s biggest users of its IVR software is FedEx.

                                                   30.     FedEx is one of the largest mail couriers in the world, averaging more than

                                            16,000,000 packages processed and over 500,000 calls received every day.4

                                                   31.     To help achieve customer service goals and reduce call agent volumes, FedEx, like

                                            numerous other Nuance customers, purchased access to Nuance’s IVR software to create an

                                            automated interactive customer service phone line. 5

                                                   32.     When a caller calls FedEx’s customer service phone line, as with other companies’

                                            utilizing Nuance’s IVR software, they are greeted with an automated voice that asks the customer

                                            what they are calling about instead of simply presenting a predetermined set of options.




                                            3
                                              www.globenewswire.com/news-release/2018/02/26/1387271/0/en/Nuance-Introduces-
                                            Significant-Advancements-to-Market-Leading-Biometrics-Solution-Security-Suite-Leverages-
                                            AI-to-Curb-Fraud-Across-Voice-and-Digital-Channels.html (accessed 1/19/2020).
                                            4
                                              www.fedex.com/ma/about/overview/innovation.html (accessed 1/19/2021).
                                            5
                                              www.nuance.com/omni-channel-customer-engagement/case-studies/fedex.html (accessed on
                                            1/19/2021).
                                                                                              7
                                                Case: 1:21-cv-01241 Document #: 1-1 Filed: 03/04/21 Page 14 of 35 PageID #:22




                                                   33.      To provide this “personalized” interactive voice experience to callers, Nuance’s

                                            IVR software uses its proprietary integrated artificial intelligence technology to collect and analyze
FILED DATE: 1/26/2021 2:34 PM 2021CH00374




                                            the caller’s voiceprint so that it can determine the caller’s “intent,” understand the “context” of

                                            any requests made such as “scheduling a pickup” or “tracking a package,” and where appropriate

                                            route the call to the correct customer service department.6

                                                   34.      Not only does Nuance’s IVR software collect and analyze callers’ voiceprints so

                                            that it can interact with them and understand their requests, but it also captures the data obtained

                                            and stores it so that it could be provided to a customer service agent if the caller is eventually

                                            transferred.7

                                                   35.      Furthermore, as with its IVR software provided to other companies, the IVR

                                            software provided by Nuance to FedEx also incorporates “end-to-end” analytics that automatically

                                            captures every single call placed to the automated customer service phone line and analyzes the

                                            caller’s voiceprint to determine caller “intent,” create a transcript of any interaction and/or

                                            information provided, and even isolate the caller’s voice from any other audio that may be present

                                            during the call.8 This information is then provided to FedEx, as with other users of Nuance’s IVR

                                            software, so that FedEx can resolve any issues with customer interactions and determine whether

                                            the IVR software needs to be updated in any way to better respond to callers.



                                            6
                                              See www.nuance.com/omni-channel-customer-engagement/technologies/natural-language-
                                            understanding.html (accessed on 1/19/2021);
                                            www.nuance.com/content/dam/nuance/en_us/collateral/enterprise/data-sheet/ds-nuance-
                                            recognizer11-en-us.pdf (accessed on 1/19/2021); www.nuance.com/omni-channel-customer-
                                            engagement/voice-and-ivr/conversational-ivr.html (accessed on 1/19/2021);
                                            www.nuance.com/omni-channel-customer-engagement/case-studies/fedex.html
                                            7
                                              www.nuance.com/omni-channel-customer-engagement/case-studies/fedex.html.
                                            8
                                              www.nuance.com/omni-channel-customer-engagement/case-studies/fedex.html;
                                            www.nuance.com/omni-channel-customer-engagement/analytics/nuance-analytics.html
                                            (accessed on 1/19/2021); www.nuance.com/omni-channel-customer-engagement/voice-and-
                                            ivr/insights.html (accessed on 1/19/2021).
                                                                                              8
                                               Case: 1:21-cv-01241 Document #: 1-1 Filed: 03/04/21 Page 15 of 35 PageID #:23




                                                      36.   Like thousands of other Illinois residents, Plaintiff interacted with Nuance’s IVR

                                            software and had her voiceprint biometrics collected when she called FedEx’s automated customer
FILED DATE: 1/26/2021 2:34 PM 2021CH00374




                                            service phone line in late December 2020 to find out the status of a package that had been shipped

                                            to her.

                                                      37.   When Plaintiff called FedEx’s customer service phone line she was greeted by a

                                            recording which stated that the audio may be recorded for quality assurance, followed by an

                                            automated voice generated by Nuance’s IVR software asking how it could assist Plaintiff.

                                                      38.   Plaintiff interacted with Nuance’s IVR software and asked for the status of a

                                            package shipment that she was scheduled to receive but had not arrived on time. Plaintiff was then

                                            prompted by the IVR software to provide tracking information. Plaintiff did not have the tracking

                                            information available at the time and requested that the IVR software transfer her to a customer

                                            service agent. Nuance’s IVR software subsequently transferred Plaintiff to a FedEx customer

                                            service agent who provided Plaintiff additional information.

                                                      39.   As with the thousands of other putative class members, from the moment that

                                            Plaintiff interacted and spoke to Nuance’s IVR, her unique voiceprint was obtained to analyze

                                            Plaintiff’s intent, determine the context of her call, prepare information to be passed on to the

                                            customer service representative, and to allow FedEx to review the phone call to determine whether

                                            there were any issues, errors, or misunderstandings made by Nuance’s IVR.

                                                      40.   However, at no point in time either before the call or during the call was Plaintiff

                                            aware that throughout the entire call Nuance’s IVR software was collecting, analyzing, and storing

                                            her unique individual voiceprint as she interacted with the IVR system.




                                                                                             9
                                               Case: 1:21-cv-01241 Document #: 1-1 Filed: 03/04/21 Page 16 of 35 PageID #:24




                                                    41.    Nor did Plaintiff, like the thousands of Illinois residents who interact with Nuance’s

                                            IVR software ever provide written consent allowing Nuance to capture, store, or disseminate her
FILED DATE: 1/26/2021 2:34 PM 2021CH00374




                                            voiceprint biometrics.

                                                    42.    Plaintiff to this day does not know the whereabouts of the voiceprint biometrics

                                            Nuance obtained from her through its IVR software.

                                                                                  CLASS ALLEGATIONS

                                                    43.    Plaintiff brings this action on behalf of herself and a class of similarly situated

                                            individuals pursuant to 735 ILCS § 5/2-801. Plaintiff seeks to represent a Class (unless otherwise

                                            noted, “Class”) defined as follows:

                                                    Class: All individuals whose voiceprint biometric identifiers or biometric information were
                                                    collected, captured, stored, transmitted, disseminated, or otherwise used by or on behalf of
                                                    Defendant within the state of Illinois any time within the applicable limitations period and
                                                    for whom Defendant did not have any written record of consent to do so.

                                                    44.    Excluded from the Class are any members of the judiciary assigned to preside over

                                            this matter; any officer or director of Defendant; and any immediate family of such officer or

                                            director.

                                                    45.    There are thousands of members of the Class, making the members of the Class so

                                            numerous that joinder of all members is impracticable. Although the exact number of members of

                                            the Class is currently unknown to Plaintiff, the members can be easily identified through

                                            Defendant’s records, and records maintained by Defendant’s customers.

                                                    46.    Plaintiff’s claims are typical of the claims of the Class she seeks to represent,

                                            because the basis of Defendant’s liability to Plaintiff and the Class is substantially the same, and

                                            because Defendant’s conduct has resulted in similar injuries to Plaintiff and to the Class.




                                                                                            10
                                               Case: 1:21-cv-01241 Document #: 1-1 Filed: 03/04/21 Page 17 of 35 PageID #:25




                                                   47.      There are many questions of law and fact common to the claims of Plaintiff and the

                                            Class, and those questions predominate over any questions that may affect individual members of
FILED DATE: 1/26/2021 2:34 PM 2021CH00374




                                            the Class. Common questions for the Class include, but are not limited to, the following:

                                                         a. Whether Defendant collects, captures, or otherwise obtains voiceprint biometric

                                                            identifiers or biometric information from Illinois residents who interact with its IVR

                                                            software;

                                                         b. Whether Defendant disseminated voiceprint biometrics;

                                                         c. Whether Defendant obtained a written release from the Class members before

                                                            capturing, collecting, or otherwise obtaining their voiceprint biometric identifiers

                                                            or biometric information;

                                                         d. Whether Defendant’s conduct violates BIPA;

                                                         e. Whether Defendant’s BIPA violations are willful or reckless; and

                                                         f. Whether Plaintiff and the Class are entitled to damages and injunctive relief.

                                                   48.      Absent a class action, most members of the Class would find the cost of litigating

                                            their claims to be prohibitively expensive and would thus have no effective remedy. The class

                                            treatment of common questions of law and fact is superior to multiple individual actions or

                                            piecemeal litigation in that it conserves the resources of the courts and the litigants and promotes

                                            consistency and efficiency of adjudication.

                                                   49.      Plaintiff will fairly and adequately represent and protect the interests of the other

                                            members of the Class she seeks to represent. Plaintiff has retained counsel with substantial

                                            experience in prosecuting complex litigation and class actions. Plaintiff and her counsel are

                                            committed to vigorously prosecuting this action on behalf of the other members of the Class and




                                                                                             11
                                               Case: 1:21-cv-01241 Document #: 1-1 Filed: 03/04/21 Page 18 of 35 PageID #:26




                                            have the financial resources to do so. Neither Plaintiff nor her counsel has any interest adverse to

                                            those of the other members of the Class.
FILED DATE: 1/26/2021 2:34 PM 2021CH00374




                                                   50.     Defendant has acted and failed to act on grounds generally applicable to the

                                            Plaintiff and the other members of the Class, requiring the Court’s imposition of uniform relief to

                                            ensure compatible standards of conduct toward the members of the Class and making injunctive

                                            or corresponding declaratory relief appropriate for the Class as a whole.

                                                                                       COUNT I
                                                 Violations of the Illinois Biometric Information Privacy Act, 740 ILCS 14/1, et seq.
                                                                         (On behalf of Plaintiff and the Class)

                                                   51.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

                                                   52.     Defendant Nuance is a private entity under BIPA.

                                                   53.     BIPA requires a private entity, such as Defendant, to obtain informed written

                                            consent from individuals before acquiring their biometric information. Specifically, BIPA makes

                                            it unlawful to “collect, capture, purchase, receive through trade, or otherwise obtain a person’s or

                                            customer’s biometric identifiers or biometric information unless [the entity] first: (1) informs the

                                            subject . . . in writing that a biometric identifier or biometric information is being collected or

                                            stored; (2) informs the subject . . . in writing of the specific purpose and length of for which a

                                            biometric identifier or biometric information is being captured, collected, stored, and used; and (3)

                                            receives a written release executed by the subject of the biometric identifier or biometric

                                            information . . . .” 740 ILCS 14/15(b).

                                                   54.     Plaintiff and the other Class members have had their “biometric identifiers,”

                                            namely their voiceprints, collected, captured, or otherwise obtained by Defendant when they

                                            interacted with its IVR software. 740 ILCS 14/10.




                                                                                             12
                                               Case: 1:21-cv-01241 Document #: 1-1 Filed: 03/04/21 Page 19 of 35 PageID #:27




                                                   55.      Each instance when Plaintiff and the other Class members interacted with

                                            Defendant’s IVR software, Defendant captured, collected, stored, and/or used Plaintiff’s and the
FILED DATE: 1/26/2021 2:34 PM 2021CH00374




                                            other Class members’ voiceprint biometric identifiers without valid consent and without

                                            complying with and, thus, in violation of BIPA.

                                                   56.      Defendant’s practice with respect to capturing, collecting, storing, and using

                                            biometrics fails to comply with applicable BIPA requirements:

                                                         a. Defendant failed to inform Plaintiff and the members of the Class in writing that

                                                            their biometrics were being collected and stored, prior to such collection or storage,

                                                            as required by 740 ILCS 14/15(b)(1);

                                                         b. Defendant failed to inform Plaintiff and the Class in writing of the specific purpose

                                                            for which their biometrics were being captured, collected, stored, and used, as

                                                            required by 740 ILCS 14/15(b)(2);

                                                         c. Defendant failed to inform Plaintiff and the Class in writing the specific length of

                                                            term their biometrics were being captured, collected, stored, and used, as required

                                                            by 740 ILCS 14/15(b)(2);

                                                         d. Defendant failed to obtain a written release, as required by 740 ILCS 14/15(b)(3);

                                                            and

                                                         e. Defendant failed to obtain informed consent to disclose or disseminate the Class’

                                                            biometrics to its customers such as FedEx, as required by 740 ILCS 14/15(d)(1).

                                                   57.      By providing paying customers IVR software which uses voiceprint biometrics to

                                            analyze callers’ voices and interact with them without any of the privacy protections required by

                                            BIPA, Defendant profited from Plaintiff’s and the other Class members’ voiceprint biometric

                                            identifiers in violation of 740 ILCS 14/15(c).



                                                                                              13
                                               Case: 1:21-cv-01241 Document #: 1-1 Filed: 03/04/21 Page 20 of 35 PageID #:28




                                                   58.       Defendant knew, or was reckless in not knowing, that the IVR software that it

                                            provided and operated and which thousands of Illinois residents interacted with would be subject
FILED DATE: 1/26/2021 2:34 PM 2021CH00374




                                            to the provisions of BIPA yet failed to comply with the statute.

                                                   59.       By capturing, collecting, storing, using, and disseminating Plaintiff’s and the Class’

                                            biometrics as described herein, Defendant denied Plaintiff and the Class their right to statutorily

                                            required information and violated their respective rights to biometric information privacy, as set

                                            forth in BIPA.

                                                   60.       BIPA provides for statutory damages of $5,000 for each willful and/or reckless

                                            violation of BIPA and, alternatively, damages of $1,000 for each negligent violation of BIPA. 740

                                            ILCS 14/20(1)–(2).

                                                   61.       Defendant’s violations of BIPA, a statute that has been in effect since 2008, were

                                            knowing and willful, or were at least in reckless disregard of the statutory requirements.

                                            Alternatively, Defendant negligently failed to comply with BIPA.

                                                   62.       Accordingly, with respect to Count I, Plaintiff, individually and on behalf of the

                                            proposed Class, prays for the relief set forth below.

                                                                                  PRAYER FOR RELIEF

                                                   WHEREFORE, Plaintiff, on behalf of herself and the proposed Class, respectfully requests

                                            that this Court enter an Order:

                                                         a. Certifying the Class as defined above, appointing Plaintiff as class representative

                                                             and the undersigned as class counsel;

                                                         b. Declaring that Defendant’s actions, as set forth herein, violate BIPA;

                                                         c. Awarding injunctive and equitable relief as necessary to protect the interests of

                                                             Plaintiff and the Class by requiring Defendant to comply with BIPA;



                                                                                              14
                                               Case: 1:21-cv-01241 Document #: 1-1 Filed: 03/04/21 Page 21 of 35 PageID #:29




                                                       d. Awarding statutory damages of $5,000 for each willful and/or reckless violation of

                                                           the BIPA, pursuant to 740 ILCS 14/20(2);
FILED DATE: 1/26/2021 2:34 PM 2021CH00374




                                                       e. Awarding statutory damages of $1,000 for each negligent violation of the BIPA,

                                                           pursuant to 740 ILCS 14/20(1);

                                                       f. Awarding reasonable attorneys’ fees, costs, and other litigation expenses, pursuant

                                                           to 740 ILCS 14/20(3);

                                                       g. Awarding pre- and post-judgment interest, as allowable by law; and

                                                       h. Awarding such further and other relief as the Court deems just and equitable.

                                                                                     JURY DEMAND

                                                   Plaintiff requests trial by jury of all claims that can be so tried.


                                            Dated: January 26, 2021                        Respectfully Submitted,

                                                                                           MICHELLE CAMPANA, individually and on
                                                                                           behalf of a class of similarly situated individuals


                                                                                           By:     /s/ Eugene Y. Turin
                                                                                                   One of Plaintiff’s Attorneys

                                            Eugene Y. Turin
                                            Timothy P. Kingsbury
                                            David Gerbie
                                            Colin P. Buscarini
                                            MCGUIRE LAW, P.C. (Firm ID: 56618)
                                            55 W. Wacker Drive, 9th Fl.
                                            Chicago, IL 60601
                                            Tel: (312) 893-7002
                                            eturin@mcgpc.com
                                            tkingsbury@mcgpc.com
                                            dgerbie@mcgpc.com
                                            cbuscarini@mcgpc.com

                                            Attorneys for Plaintiff and the Putative Class




                                                                                              15
                                       Case:
                      Return Date: No return   1:21-cv-01241
                                             date scheduled     Document             #: 1-1 Filed: 03/04/21 Page 22 of 35 PageID #:30
                      Hearing Date: 5/26/2021 10:00 AM - 10:00 AM
                      Courtroom Number:
                      Location:                                                                                                  FILED
                                                                                                                                 1/26/2021 3:08 PM
                                                             IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                       IRIS Y. MARTINEZ
                                                                                                                                 CIRCUIT CLERK
                                                                 COUNTY DEPARTMENT, CHANCERY DIVISION
                                                                                                                                 COOK COUNTY, IL
FILED DATE: 1/26/2021 3:08 PM 2021CH00374




                                                                                                                                 2021CH00374
                                                  MICHELLE CAMPANA, individually                  )
                                                  and on behalf of similarly situated             )                              11976976
                                                  individuals,                                    )
                                                                                                  )     No. 2021-CH-00374
                                                        Plaintiff,                                )
                                                                                                  )
                                                                       v.                         )     Hon. Neil H. Cohen
                                                                                                  )
                                                  NUANCE COMMUNICATIONS, INC.,                    )
                                                  a Massachusetts Corporation.                    )
                                                                                                  )
                                                        Defendant.                                )


                                                                                 NOTICE OF MOTION

                                            To:

                                            NUANCE COMMUNICATIONS, INC.
                                            c/o CT Corporation System
                                            208 S. LaSalle St., Suite 814
                                            Chicago, IL 60604

                                                     On May 26, 2021 at 9:30 a.m. or as soon thereafter as counsel may be heard, I shall appear

                                            before the Honorable Neil H. Cohen or any Judge sitting in that Judge’s stead, in courtroom 2308,

                                            located at the Richard J. Daley Center, 50 W. Washington St., Chicago, Illinois 60602, and present

                                            Plaintiff’s Motion for Class Certification or, Alternatively, for a Deferred Class Certification

                                            Ruling Pending Discovery.


                                            Name:           McGuire Law, P.C.                            Attorney for: Plaintiff
                                            Address:        55 W. Wacker Dr., 9th Fl.                    City:         Chicago, IL 60601
                                            Telephone:      (312) 893-7002                               Firm ID.:     56618




                                                                                            -1-
                                               Case: 1:21-cv-01241 Document #: 1-1 Filed: 03/04/21 Page 23 of 35 PageID #:31




                                                                             CERTIFICATE OF SERVICE

                                                   The undersigned, an attorney, hereby certifies that on January 26, 2021, a copy of Plaintiff’s
FILED DATE: 1/26/2021 3:08 PM 2021CH00374




                                            Motion for Class Certification or, Alternatively, for a Deferred Class Certification Ruling Pending

                                            Discovery was sent to Defendant’s Registered Agent by way of first class mail by depositing the same

                                            in a United States Mailbox.




                                                                                                         /s/ Eugene Y. Turin
                                                                                                         Eugene Y. Turin, Esq.




                                                                                           -2-
                                       Case:
                      Return Date: No return   1:21-cv-01241
                                             date scheduled     Document            #: 1-1 Filed: 03/04/21 Page 24 of 35 PageID #:32
                      Hearing Date: 5/26/2021 10:00 AM - 10:00 AM
                      Courtroom Number:
                      Location:                                                                                                  FILED
                                                                                                                                 1/26/2021 3:08 PM
                                                           IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                         IRIS Y. MARTINEZ
                                                                                                                                 CIRCUIT CLERK
                                                               COUNTY DEPARTMENT, CHANCERY DIVISION
                                                                                                                                 COOK COUNTY, IL
FILED DATE: 1/26/2021 3:08 PM 2021CH00374




                                                                                                                                 2021CH00374
                                                MICHELLE CAMPANA, individually                  )
                                                and on behalf of similarly situated             )                                11976976
                                                individuals,                                    )
                                                                                                )       No. 2021-CH-00374
                                                       Plaintiff,                               )
                                                                                                )
                                                                      v.                        )       Hon. Neil H. Cohen
                                                                                                )
                                                NUANCE COMMUNICATIONS, INC.,                    )
                                                a Massachusetts Corporation.                    )
                                                                                                )
                                                       Defendant.                               )


                                               PLAINTIFF’S MOTION FOR CLASS CERTIFICATION OR, ALTERNATIVELY,
                                               FOR A DEFERRED CLASS CERTIFICATION RULING PENDING DISCOVERY

                                                   Plaintiff Michelle Campana, by and through her undersigned counsel, pursuant to 735

                                            ILCS 5/2-801, moves for entry of an order certifying the Class proposed below, appointing

                                            Plaintiff as Class Representative, and appointing Plaintiff’s attorneys as Class Counsel.

                                            Alternatively, Plaintiff requests, to the extent the Court determines further evidence is necessary

                                            to prove any element of 735 ILCS 5/2-801, that the Court defer consideration of this Motion

                                            pending a reasonable period to complete discovery. See, e.g., Ballard RN Center, Inc. v. Kohll’s

                                            Pharmacy & Homecare, Inc., 2015 IL 118644, at ¶¶ 42–43 (citing Damasco v. Clearwire Corp.,

                                            662 F.3d 891, 896–97 (7th Cir. 2011). In support of her Motion, Plaintiff submits the following

                                            Memorandum of Law.


                                            Dated: January 26, 2021                              Respectfully Submitted,

                                                                                         MICHELLE CAMPANA, individually and on
                                                                                         behalf of a Class of similarly situated individuals

                                                                                         By: /s/ Eugene Y. Turin
                                                                                         One of Plaintiff’s Attorneys


                                                                                            1
                                               Case: 1:21-cv-01241 Document #: 1-1 Filed: 03/04/21 Page 25 of 35 PageID #:33




                                            Eugene Y. Turin
                                            Timothy P. Kingsbury
                                            David Gerbie
FILED DATE: 1/26/2021 3:08 PM 2021CH00374




                                            Colin P. Buscarini
                                            MCGUIRE LAW, P.C. (Firm ID: 56618)
                                            55 W. Wacker Drive, 9th Fl.
                                            Chicago, IL 60601
                                            Tel: (312) 893-7002
                                            eturin@mcgpc.com
                                            tkingsbury@mcgpc.com
                                            dgerbie@mcgpc.com
                                            cbuscarini@mcgpc.com

                                            Attorneys for Plaintiff and the Putative Class




                                                                                             2
                                                 Case: 1:21-cv-01241 Document #: 1-1 Filed: 03/04/21 Page 26 of 35 PageID #:34




                                                         MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S
                                                      MOTION FOR CLASS CERTIFICATION OR, ALTERNATIEY, FOR
                                                   A DEFFERED CLASS CERTIFICATION RULING PENDING DISCOVERY
FILED DATE: 1/26/2021 3:08 PM 2021CH00374




                                                    This Court should certify a class of Illinois residents whose biometrics were obtained by

                                            Nuance Comminutions, Inc. (“Defendant”) in violation of the Illinois Biometric Information

                                            Privacy Act, 740 ILCS 14/1, et seq. (“BIPA”). Defendant is one of the largest providers of

                                            communication-based technology services to companies and organization around the world. One

                                            of Defendant’s most popular products is its Interactive Voice Response (IVR) software that allows

                                            its customers to set up automated customer service telephone lines that automatically interact with

                                            callers. However, unbeknownst to callers such as Plaintiff and the other members of the putative

                                            Class, Nuance’s IVR software extracts callers’ voiceprint biometrics in order to determine the

                                            caller’s intent, provide customized automated responses, obtain customer information, and collect

                                            analytics about the call. In doing so, Defendant has violated BIPA because it failed to obtain proper

                                            consent prior to collecting, disseminating, and profiting from Plaintiff’s and the other class

                                            members’ voiceprint biometrics. After Plaintiff learned of Defendant’s wrongful conduct, she

                                            brought suit on behalf of a class of similarly situated individuals to put a stop to Defendant’s

                                            collection of Illinois residents’ voiceprint biometrics in violation of BIPA, and to obtain redress

                                            for all persons injured by its conduct.

                                            I.      INTRODUCTION: BIPA

                                                    The Illinois Biometric Information Protection Act is designed to protect individuals’

                                            biometrics. “Biometrics” refers to a “biology-based set[s] of measurements.” Rivera v. Google

                                            Inc., 238 F. Supp. 3d 1088, 1094 (N.D. Ill. 2017). Specifically, “biometrics” are “a set of

                                            measurements of a specified physical component (eye, finger, voice, hand, face).” Id. at 1296.

                                            Under BIPA, biometric identifiers include handprints, fingerprints and voiceprints; while



                                                                                             3
                                                  Case: 1:21-cv-01241 Document #: 1-1 Filed: 03/04/21 Page 27 of 35 PageID #:35




                                            biometric information can be defined as any information based on a biometric identifier, regardless

                                            of how it is converted or stored. (Complaint, “Compl.,” ¶¶ 8, 10, 13–14.)
FILED DATE: 1/26/2021 3:08 PM 2021CH00374




                                                     In recognition of the importance of the security of individuals’ biometrics, the Illinois

                                            Legislature enacted BIPA, which provides, inter alia, that private entities, such as Defendant, may

                                            not obtain and/or possess an individual’s biometrics unless they: (1) inform that person in writing

                                            that biometric identifiers or information will be captured, collected, stored, or used; (2) inform that

                                            person in writing of the specific purpose and the length of term for which such biometric identifiers

                                            or biometric information is being captured, collected, stored, and used; (3) receive a written release

                                            from the person for the collection of his or her biometric identifiers and/or information; and (4)

                                            publish publicly and make available a written retention schedule and guidelines for permanently

                                            destroying biometric identifiers and biometric information. 740 ILCS 14/15; Compl., ¶ 15. In

                                            addition, BIPA also prohibits private companies from selling, leasing, trading, or otherwise

                                            profiting from a person’s or a customer’s biometric identifier or biometric information. 740 ILCS

                                            14/15(c); Compl., ¶ 19. And lastly BIPA prohibits the “disclos[ure], redisclos[ure], or other[]

                                            disseminat[ion]” of biometrics without consent, unless the “disclosure or redisclosure completes a

                                            financial transaction” that is requested or authorized by the individual, is required by law, or is

                                            required in order to comply with a valid warrant or subpoena. 740 ILCS 14/15(d); Compl., ¶ 21.

                                            II.      FACTUAL BACKGROUND

                                                     A.     The Underlying Misconduct.

                                                     Defendant is a provider of voice biometric based services and products to hundreds of

                                            companies across the country that interact with thousands of Illinois residents daily. (Compl., ¶

                                            22.) Among Defendant’s main products is its IVR software that allows callers to interact with an

                                            automated system that creates customized responses based on the caller’s request rather than



                                                                                              4
                                               Case: 1:21-cv-01241 Document #: 1-1 Filed: 03/04/21 Page 28 of 35 PageID #:36




                                            having to navigate through a limited set of menu options. (Compl., ¶¶ 24–25.) Critically,

                                            Defendant’s IVR software functions by collecting and analyzing callers’ voiceprint biometrics to
FILED DATE: 1/26/2021 3:08 PM 2021CH00374




                                            determine the callers’ intent, isolate audio, gather analytics and information from the call, and in

                                            some circumstances identify and track interactions with each unique caller. (Id. at ¶¶ 25–27.)

                                                   One of Defendant’s largest customers that utilizes its IVR software is FedEx. (Id. at ¶ 29.)

                                            FedEx, like numerous other Nuance customers, purchased access to Defendant’s IVR software to

                                            create an automated interactive customer service phone line. (Id. at ¶ 31.) Defendant’s IVR

                                            software utilized by FedEx greets callers to FedEx’s customer service phone line and uses

                                            Defendant’s voiceprint biometric functionality to interact with the caller, prepare personalized

                                            responses, obtain data to pass to FedEx customer service agents, and record analytics about the

                                            call. (Id. at ¶¶ 32–35.) However, as with other customers utilizing Defendant’s IVR software,

                                            Defendant failed to implement a uniform policy to ensure that individuals are informed that their

                                            voiceprint biometrics are being collected, analyzed, and disseminated. (Id. at ¶ 40.)

                                                   Plaintiff interacted with Defendant’s IVR software in December 2020 when she called

                                            FedEx’s customer service phone line to inquire about the status of a package that was shipped to

                                            her. (Id. at ¶ 36.) During the call Plaintiff’s voiceprint biometrics were obtained and utilized by

                                            Defendant’s IVR to understand her request, transmit her information to a customer service

                                            representative, and gather call analytics. (Id. at ¶ 39.) However, as with thousands of other Illinois

                                            residents who interact with Defendant’s IVR software on a daily basis, Plaintiff did not at any time

                                            before or during the call know that her voiceprint biometrics were being obtained by Defendant,

                                            nor did Plaintiff give consent for Defendant to do so. (Id. at ¶¶ 40–41.)




                                                                                             5
                                               Case: 1:21-cv-01241 Document #: 1-1 Filed: 03/04/21 Page 29 of 35 PageID #:37




                                                    B.      The Proposed Class

                                                    Plaintiff brings this action on behalf of herself and similarly situated individuals pursuant
FILED DATE: 1/26/2021 3:08 PM 2021CH00374




                                            to 735 ILCS § 5/2-801. Plaintiff seeks to represent a Class defined as follows:

                                                            Class: All individuals whose voiceprint biometric identifiers or biometric
                                                            information were collected, captured, stored, transmitted, disseminated, or
                                                            otherwise used by or on behalf of Defendant within the state of Illinois any time
                                                            within the applicable limitations period and for whom Defendant did not have any
                                                            written record of consent to do so.

                                            (Compl., ¶ 43.) As explained below, the proposed Class satisfies each of the four requirements

                                            for certification under Section 2-801 of the Illinois Code of Civil Procedure—numerosity,

                                            commonality, adequacy of representation, and fair and efficient adjudication. A class action is not

                                            just appropriate here, it is also the only way that the members of the putative Class can obtain

                                            appropriate redress for Defendant’s unlawful conduct.

                                            III.    ARGUMENT

                                                    A.      Standards for Class Certification

                                                    To obtain class certification, it is not necessary for a plaintiff to establish that she will

                                            prevail on the merits of the action. Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 178 (1974) (“[T]he

                                            question is not whether the plaintiff or plaintiffs have stated a cause of action or will prevail on the

                                            merits, but rather whether the requirements of Rule 23 are met.” (internal quotation marks and

                                            citation omitted)). As such, in determining whether to certify a proposed class, the Court should

                                            accept the allegations of the complaint as true. Ramirez v. Midway Moving & Storage, Inc., 378

                                            Ill. App. 3d 51, 53 (1st Dist. 2007).

                                                    To proceed with a class action, the movant must satisfy the “prerequisites for the

                                            maintenance of a class action” set forth in Section 2-801 of the Illinois Code of Civil Procedure,

                                            which provides:



                                                                                              6
                                               Case: 1:21-cv-01241 Document #: 1-1 Filed: 03/04/21 Page 30 of 35 PageID #:38




                                                   An action may be maintained as a class action in any court of this State and a party
                                                   may sue or be sued as a representative party of the class only if the court finds:
FILED DATE: 1/26/2021 3:08 PM 2021CH00374




                                                   (1)     The class is so numerous that joinder of all members is
                                                           impracticable.
                                                   (2)     There are questions of fact or law common to the class, which
                                                           common questions predominate over any questions affecting only
                                                           individual members.
                                                   (3)     The representative parties will fairly and adequately protect the
                                                           interest of the class.
                                                   (4)     The class action is an appropriate method for the fair and efficient
                                                           adjudication of the controversy.

                                            735 ILCS 5/2-801. As demonstrated below, each prerequisite is established for the Class, and the

                                            Court should therefore certify the proposed Class.

                                                   Section 2-801 is modeled after Rule 23 of the Federal Rules of Civil Procedure and “federal

                                            decisions interpreting Rule 23 are persuasive authority with regard to questions of class

                                            certification in Illinois.” Avery v. State Farm Mut. Auto. Ins. Co., 216 Ill. 2d 100, 125 (Ill. 2005).

                                            Circuit courts have broad discretion in determining whether a proposed class meets the

                                            requirement for class certification and ought to err in favor of maintaining class certification.

                                            Ramirez, 378 Ill. App. 3d at 53. While a court may rule on class certification without requiring

                                            further discovery, see Manual for Complex Litigation (Fourth) § 21.14, at 255 (2004), courts have

                                            found that discovery is helpful prior to addressing a motion for class certification. See, e.g., Ballard

                                            RN Center, Inc. v. Kohll’s Pharmacy & Homecare, Inc., 2015 IL 118644, at ¶ 42 (“If the parties

                                            have yet to fully develop the facts needed for certification, then they can also ask the district court

                                            to delay its ruling to provide time for additional discovery or investigation.”) (quoting Damasco v.

                                            Clearwire Corp., 662 F.3d 891, 896 (7th Cir. 2011)).

                                                   All the prerequisites for class certification are satisfied here, even though Plaintiff has not

                                            yet had an opportunity to engage in and complete discovery. However, in the interests of

                                            establishing a more fully developed record before ruling on class certification issues, the Court


                                                                                              7
                                               Case: 1:21-cv-01241 Document #: 1-1 Filed: 03/04/21 Page 31 of 35 PageID #:39




                                            should defer ruling on this Motion pending the completion of discovery and submission of

                                            supplemental briefing.
FILED DATE: 1/26/2021 3:08 PM 2021CH00374




                                                   B.      The Numerosity Requirement is Satisfied

                                                   The first step in certifying a class is a showing that “the class is so numerous that joinder

                                            of all members is impracticable.” 735 ILCS 5/2-801(1). This requirement is met when “join[ing]

                                            such a large number of plaintiffs in a single suit would render the suit unmanageable and, in

                                            contrast, multiple separate claims would be an imposition on the litigants and the courts.” Gordon

                                            v. Boden, 224 Ill. App. 3d 195, 200 (1st Dist. 1991) (citing Steinberg v. Chicago Med. Sch., 69

                                            Ill.2d 320, 337 (Ill. 1977)). To satisfy this requirement a plaintiff need not demonstrate the exact

                                            number of class members but, must offer a good faith estimate as to the size of the class. Smith v.

                                            Nike Retail Servs., Inc., 234 F.R.D. 648, 659 (N.D. Ill. 2006).

                                                   Plaintiff alleges that there are thousands of members of the Class. (Compl., ¶¶ 41, 45.)

                                            Because definitive evidence of numerosity can only come from the records of Defendant and its

                                            agents, it is proper to rely upon the allegations of the Complaint in certifying the Class. See 2 A.

                                            Conte & H. Newberg, Newberg on Class Actions § 7.20, at 66 (stating that where numerosity

                                            information is in the sole possession of the party opposing the class, courts generally rely on the

                                            complaint as prima facie evidence or defer ruling).

                                                   Additionally, the members of the putative Class can be easily and objectively determined

                                            from Defendant’s records as its IVR software tracks all call interactions and the telephone numbers

                                            from which they originate, as well as the accompanying customer records maintained by

                                            Defendant’s customers. Furthermore, it would be completely impracticable to join the claims of

                                            the members of the Class, because they are disbursed throughout Illinois, and because absent a

                                            class action, few members could afford to bring an individual lawsuit over the amounts at issue in



                                                                                            8
                                               Case: 1:21-cv-01241 Document #: 1-1 Filed: 03/04/21 Page 32 of 35 PageID #:40




                                            this case, because each individual member’s claim is relatively small. See Gordon, 224 Ill. App.

                                            3d at 200. Accordingly, the first prerequisite for class certification is met.
FILED DATE: 1/26/2021 3:08 PM 2021CH00374




                                                   C.      Common Questions of Law and Fact Predominate

                                                   The second requirement of Section 2-801(2) is met where there are “questions of fact or

                                            law common to the class” and those questions “predominate over any questions affecting only

                                            individual members.” 735 ILCS 5/2-801(2). Such common questions of law or fact exist when the

                                            members of the proposed class have been aggrieved by the same or similar misconduct. See Miner

                                            v. Gillette Co., 87 Ill.2d 7, 19 (Ill. 1981); Steinberg, 69 Ill.2d at 342. These common questions

                                            must also predominate over any issues affecting individual class members. See O-Kay Shoes, Inc.

                                            v. Rosewell, 129 Ill. App. 3d 405, 408 (1st Dist. 1984). These common questions include: whether

                                            Defendant collects, captures, or otherwise obtains voiceprint biometrics from Illinois residents

                                            who interact with its IVR software; whether Defendant disseminated voiceprint biometrics of

                                            Illinois residents; whether Defendant obtained a written release from the Class members before

                                            capturing, collecting, or otherwise obtaining their voiceprint biometrics; whether Defendant’s

                                            conduct violates BIPA; whether Defendant’s BIPA violations are willful or reckless; and whether

                                            Plaintiff and the Class are entitled to damages and injunctive relief. (Compl., ¶ 47.)

                                                   As alleged, and as will be shown through obtainable evidence, during the relevant time

                                            period Defendant engaged in a common course of conduct by collecting, capturing, storing,

                                            disseminating and profiting from Class members’ voiceprint biometrics without obtaining the

                                            proper consent required by BIPA. Given that BIPA requires a record of consent to engage in such

                                            conduct, whether Defendant had valid consent is also a common issue subject to common

                                            resolution. Any potential individualized issues remaining after common issues are decided would

                                            be de minimis. Accordingly, common issues of fact and law predominate over any individual



                                                                                              9
                                               Case: 1:21-cv-01241 Document #: 1-1 Filed: 03/04/21 Page 33 of 35 PageID #:41




                                            issues, and Plaintiff has satisfied this hurdle to certification.

                                                    D.      Adequate Representation
FILED DATE: 1/26/2021 3:08 PM 2021CH00374




                                                    The third prong of Section 2-801 requires that “[t]he representative parties will fairly and

                                            adequately protect the interest of the class.” 735 ILCS 5/2-801(3). The class representative’s

                                            interests must be generally aligned with those of the class members, and class counsel must be

                                            “qualified, experienced and generally able to conduct the proposed litigation.” See Miner, 87 Ill.2d

                                            at 14; see also Eshaghi v. Hanley Dawson Cadillac Co., Inc., 214 Ill. App. 3d 995, 1000 (1st Dist.

                                            1991). The purpose of this adequacy of representation requirement is “to insure that all Class

                                            members will receive proper, efficient, and appropriate protection of their interests in the

                                            presentation of the claim.” Purcell & Wardrope Chtd. v. Hertz Corp., 175 Ill. App. 3d 1069, 1078

                                            (1st Dist. 1988).

                                                    In this case, Plaintiff has the exact same interest as the members of the proposed Class.

                                            Plaintiff has alleged that, like the other members of the Class, her voiceprint biometrics were

                                            obtained by Defendant through its IVR software and without her consent. (Compl., ¶¶ 36–41.)

                                            Plaintiff’s pursuit of this matter against Defendant demonstrates that she will be a zealous advocate

                                            for the Class. Further, proposed class counsel has regularly engaged in major complex and class

                                            action litigation in state and federal courts and have been appointed as class counsel in several

                                            complex consumer class actions. Accordingly, the proposed class representative and proposed

                                            class counsel will adequately protect the interests of the members of the Class, thus satisfying

                                            Section 2-801(3).

                                                    E.      Fair and Efficient Adjudication of the Controversy

                                                    The final requirement for class certification under 5/2-801 is met where “the class action

                                            is an appropriate method for the fair and efficient adjudication of the controversy.” 735 ILCS 5/2-



                                                                                               10
                                               Case: 1:21-cv-01241 Document #: 1-1 Filed: 03/04/21 Page 34 of 35 PageID #:42




                                            801(4). “In applying this prerequisite, a court considers whether a class action: (1) can best secure

                                            the economies of time, effort and expense, and promote uniformity; or (2) accomplish the other
FILED DATE: 1/26/2021 3:08 PM 2021CH00374




                                            ends of equity and justice that class actions seek to obtain.” Gordon, 224 Ill. App. 3d at 203. In

                                            practice, a “holding that the first three prerequisites of section 2-801 are established makes it

                                            evident that the fourth requirement is fulfilled.” Gordon, 224 Ill. App. 3d at 204; Purcell &

                                            Wardrope Chtd., 175 Ill. App. 3d at 1079 (“The predominance of common issues [may] make a

                                            class action . . . a fair and efficient method to resolve the dispute.”). Because numerosity,

                                            commonality and predominance, and adequacy of representation have been satisfied in the instant

                                            case, it is “evident” that the appropriateness requirement is met as well.

                                                   Other considerations further support certification in this case. A “controlling factor in many

                                            cases is that the class action is the only practical means for class members to receive redress.”

                                            Gordon, 586 N.E.2d at 467; Eshaghi, 574 N.E.2d at 766 (“In a large and impersonal society, class

                                            actions are often the last barricade of…protection.”). A class action is superior to multiple

                                            individual actions “where the costs of litigation are high, the likely recovery is limited” and

                                            individuals are unlikely to prosecute individual claims absent the cost-sharing efficiencies of a

                                            class action. Maxwell, 2004 WL 719278, at *6. This is especially true in cases involving data

                                            privacy violations and data breaches, which can involve significant injury to the those effected,

                                            but result in many small, individual claims. Here, absent a class action, most members of the Class

                                            would find the cost of litigating their statutorily-limited claims to be prohibitive, and multiple

                                            individual actions would be judicially inefficient. Id.

                                                   Certification of the proposed Class is necessary to ensure that Defendant’s conduct

                                            becomes compliant with BIPA, to ensure that the Class members’ privacy rights in their biometrics

                                            are sufficiently protected, and to compensate those individuals who have had their statutorily-



                                                                                             11
                                                  Case: 1:21-cv-01241 Document #: 1-1 Filed: 03/04/21 Page 35 of 35 PageID #:43




                                            protected privacy rights violated. Were this case not to proceed on a class-wide basis, it is unlikely

                                            that any significant number of Class members would be able to obtain redress, or that Defendant
FILED DATE: 1/26/2021 3:08 PM 2021CH00374




                                            would willingly implement the procedures necessary to comply with the statute. Thus, proceeding

                                            as a class action here is an appropriate method to fairly and efficiently adjudicate the controversy.

                                            IV.      CONCLUSION

                                                     For the foregoing reasons, the requirements of 735 ILCS 5/2-801 are satisfied. Plaintiff

                                            respectfully requests that the Court enter an Order certifying the proposed Class, appointing

                                            Plaintiff as Class Representative, appointing McGuire Law, P.C. as Class Counsel, and awarding

                                            such additional relief as the Court deems reasonable. Alternatively, the Court should defer ruling

                                            on this Motion pending the completion of appropriate discovery and supplemental briefing.




                                            Dated: January 26, 2021                        Respectfully Submitted,

                                                                                           MICHELLE CAMPANA, individually and on
                                                                                           behalf of a class of similarly situated individuals

                                                                                           By: /s/ Eugene Y. Turin
                                                                                           One of Plaintiff’s Attorneys

                                            Eugene Y. Turin
                                            Timothy P. Kingsbury
                                            David Gerbie
                                            Colin P. Buscarini
                                            MCGUIRE LAW, P.C. (Firm ID: 56618)
                                            55 W. Wacker Drive, 9th Fl.
                                            Chicago, IL 60601
                                            Tel: (312) 893-7002
                                            eturin@mcgpc.com
                                            tkingsbury@mcgpc.com
                                            dgerbie@mcgpc.com
                                            cbuscarini@mcgpc.com

                                            Attorneys for Plaintiff and the Putative Class


                                                                                             12
